               Case 1:19-cv-03826-ER Document 21-1 Filed 05/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and                                                       Docket No. 1:19-cv-03826
 THE DONALD J. TRUMP REVOCABLE                              [PROPOSED] ORDER SETTING
 TRUST, THE TRUMP ORGANIZATION,                             BRIEFING SCHEDULE ON
 INC., TRUMP ORGANZATION LLC, DJT                           MOTION FOR PRELIMINARY
 HOLDINGS LLC, DJT HOLDINGS                                 INJUNCTION
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                    Plaintiffs,

                    - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                    Defendants.

          Pursuant to agreement of the parties, the Court hereby sets the following briefing schedule:

          1.       Counsel for the House of Representatives shall file any motion to intervene no later

than May 3, 2019.

          2.       Plaintiffs shall file a Motion for Preliminary Injunction no later than May 3, 2019.

          3.       Any opposition to that motion shall be filed no later than May 10, 2019.

          4.       Any reply brief in support of the motion shall be filed no later than May 15, 2019.

          5.       The House of Representatives has postponed the return date for the subpoenas to the

Defendants until seven (7) days after the District Court rules on Plaintiffs’ motion for a preliminary

injunction. Defendants shall not produce any documents in response to the subpoenas during that

period.

          6.       Deadlines for filing any other responsive pleading with the Court are stayed pending

further order of the Court.


                                                      1
     Case 1:19-cv-03826-ER Document 21-1 Filed 05/01/19 Page 2 of 2



7.       The parties shall appear for a hearing on _______________________.



Dated: ________________, 2019                              It is ordered,

                                                           _______________________
                                                           U.S. District Judge




                                        2
